SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT (NO. 33-19446) UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 51 [X] and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 53 [X] VANGUARD FENWAY FUNDS (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrants Telephone Number (610) 669-1000 Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [X] on January 28, 2010 pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Vanguard Equity Income Fund Prospectus January 28, 2010 Investor Shares & Admiral Shares Vanguard Equity Income Fund Investor Shares (VEIPX) Vanguard Equity Income Fund Admiral Shares (VEIRX) This prospectus contains financial data for the Fund through the fiscal year ended September 30, 2009 . T he Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Fund Summary 1 Glossary of Investment Terms 41 More on the Fund 6 The Fund and Vanguard 13 Investment Advisors 14 Dividends, Capital Gains, and Taxes 16 Share Price 18 Financial Highlights 20 Investing With Vanguard 23 Purchasing Shares 23 Converting Shares 26 Redeeming Shares 27 Frequent-Trading Limits 30 Exchanging Shares 32 Other Rules You Should Know 33 Fund and Account Updates 37 Contacting Vanguard 39 Fund Summary Investment Objective The Fund seeks to provide an above-average level of current income and reasonable long-term capital appreciation. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Investor Shares or Admiral Shares of the Fund. As is the case with all mutual funds, transaction costs incurred by the Fund for buying and selling securities are not reflected in the table. However, these costs are reflected in the investment performance figures included in this prospectus. The expenses shown under Annual Fund Operating Expenses are based on those incurred in the fiscal year ended September 30, 2009 . Shareholder Fees (Fees paid directly from your investment) Investor Shares Admiral Shares Sales Charge (Load) Imposed on Purchases None None Purchase Fee None None Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee None None Account Service Fee (for fund account balances below $10,000) $20/year 1 None 1 If applicable, the account service fee will be collected by redeeming Fund shares in the amount of $20. Annual Fund Operating Expenses (Expenses t hat you pay each year as a percentage of the value of your investment) Investor Shares Admiral Shares Management Expenses XX.XX% XX.XX% 12b-1 Distribution Fee None None Other Expenses XX.XX% XX.XX% Total Annual Fund Operating Expenses XX.XX% XX.XX% Example The following examples are intended to help you compare the cost of investing in the Funds Investor Shares or Admiral Shares with the cost of investing in other mutual funds. They illustrate the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. These examples assume that the Shares provide a return of 5% a year and that operating expenses remain the same. The results apply whether or not you redeem your investment at the end of the given 1 period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investor Shares $XX $XX $XX $XX Admiral Shares $XX $XX $XX $XX Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the previous expense example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was XX% of the average value of its portfolio . Primary Investment Strategies The Fund invests mainly in common stocks of medium-size and large companies whose stocks pay above-average levels of dividend income and are considered to have the potential for capital appreciation. In addition, the advisors generally look for companies that they believe are committed to paying dividends consistently. Under normal circumstances, the Fund will invest at least 80% of its assets in stocks, also known as equity securities. The Fund uses multiple investment advisors. Primary Risks An investment in the Fund could lose money over short or even long periods. You should expect the Funds share price and total return to fluctuate within a wide range, like the fluctuations of the overall stock market. The Funds performance could be hurt by:  Stock market risk , which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices.  Investment style risk , which is the chance that returns from mid- and large-capitalization dividend paying value stocks will trail returns from the overall stock market. Historically, mid-cap stocks have been more volatile in price than the large-cap stocks that dominate the overall market, and they often perform quite differently.  Manager risk , which is the chance that poor security selection or focus on securities in a particular sector, category, or group of companies will cause the Fund to underperform relevant benchmarks or other funds with a similar investment objective. 2 Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Fund's Investor Shares has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the Investor Shares compare with those of a relevant market index and other comparative benchmarks. Keep in mind that the Funds past performance (before and after taxes) does not indicate how the Fund will perform in the future. Updated performance information is available on our website at www.vanguard.com or by calling Vanguard toll-free at 800-662-7447. Annual Total ReturnsInvestor Shares NO CHART DATA During the periods shown in the bar chart, the highest return for a calendar quarter was x.xx% (quarter ended , 0), and the lowest return for a quarter was x.xx% (quarter ended , 0). 3 Average Annual Total Returns for Periods Ended December 31, 1 Year 5 Years 10 Years Vanguard Equity Income Fund Investor Shares Return Before Taxes XX.XX % XX.XX % XX.XX % Return After Taxes on Distributions XX.XX XX.XX XX.XX Return After Taxes on Distributions and Sale of Fund Shares XX.XX XX.XX XX.XX Vanguard Equity Income Fund Admiral Shares 1 Return Before Taxes XX.XX % XX.XX % XX.XX % Comparative Indexes (reflects no deductions for fees, expenses, or taxes) Russell 1000 Value Index XX.XX % XX.XX % XX.XX % Spliced Equity Income Index 2 XX.XX XX.XX XX.XX FTSE High Dividend Yield Index XX.XX XX.XX XX.XX Average Equity Income Fund 3 XX.XX XX.XX XX.XX 1 From the inception of the Funds Admiral Shares on August 13, 2001, through December 31, 2009, the average annual total returns were XX.XX for the Admiral Shares; XX.XX for the Russell 1000 Value Index; XX.XX for the Spliced Equity Income Index; and XX.XX 0.09% for the Average Equity Income Fund. 2 The Fund adopted the FTSE High Dividend Yield Index as its comparative index on August 1, 2007. The Spliced Equity Income Index reflects performance of the Russell 1000 Value Index through July 31, 2007, and performance of the FTSE High Dividend Yield Index thereafter. 3 Derived from data provided by Lipper Inc. A ctual after-tax returns depend on your tax situation and may differ from those shown in the preceding table. When after-tax returns are calculated, it is assumed that the shareholder was in the highest individual federal marginal income tax bracket at the time of each distribution of income or capital gains or upon redemption. State and local income taxes are not reflected in the calculations. Please note that after-tax returns are shown only for the Investor Shares and will differ for each share class in an amount approximately equal to the difference in expense ratios. After-tax returns are not relevant for a shareholder who holds fund shares in a tax-deferred account, such as an individual retirement account or a 401(k) plan. Also, figures captioned Return After Taxes on Distributions and Sale of Fund Shares will be higher than other figures for the same period if a capital loss occurs upon redemption and results in an assumed tax deduction for the shareholder. Investment Advisors The Vanguard Group, Inc., Valley Forge, Pa. Wellington Management Company, LLP , Boston, Mass. 4 Portfolio Managers The managers primarily responsible for the day-to-day management of the Fund are: W. Michael Reckmeyer, III , CFA, Senior Vice President and Equity Portfolio Manager of Wellington Management. He has managed a portion of the Fund since 2007. James P. Stetler , Principal of Vanguard. He has managed a portion of the Fund since 2003. Purchase and Sale of Fund Shares You generally purchase and redeem shares at the Funds next-determined net asset value (NAV) after Vanguard receives your request in good order. NAVs are calculated only on days when the New York Stock Exchange (NYSE) is open for regular trading. You may purchase or redeem shares online through our website at www.vanguard.com , by mail (The Vanguard Group, P.O. Box 1100, Valley Forge, PA 19482-1110), or by telephone (800-662-2739). You may receive redemption proceeds by electronic bank transfer or by check
